Citation Nr: 0909829	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial increased rating in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active military service from April 1968 
to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Hartford, Connecticut, which granted service 
connection for PTSD and assigned a 10 percent rating, 
effective April 21, 2005.
.

FINDING OF FACT

The Veteran's PTSD symptoms of depression, nightmares, 
anxiety, and low motivation do not significantly affect his 
social and occupational functional status.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating 
in excess of 10 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) that VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2005, March 2006, and April 
2006 that fully addressed all notice elements.  The June 2005 
letter informed him of the requirements needed to establish 
entitlement to service connection.  Service connection was 
subsequently granted for PTSD by a rating decision in 
November 2005.  

In the April 2006 letter, the Veteran was advised that VA 
used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered 
in determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  In compliance with the duty to notify the 
Veteran of what information would substantiate his claim, the 
Veteran was informed in the March 2006 and April 2006 letters 
that an effective date would be assigned if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records. Additionally, the Veteran was 
afforded a VA examination in October 2005, which included a 
review of his claims file.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim

The RO granted service connection for PTSD in a November 2005 
rating decision and assigned the Veteran an initial 10 
percent disability evaluation. The Veteran timely appealed.  
The Veteran contends the rating evaluation does not 
accurately reflect the severity of his disability.  Because 
the preponderance of evidence does not approximate the 
criteria for a rating in excess of 10 percent, the Veteran's 
claim is denied.
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
rating assigned following the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 10 
percent rating when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411. 


In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41-50 indicates behavior that is serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). A score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnias) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 46-7.

Medical records reveal GAF scores assigned to the Veteran of 
50 (letter from private physician) and 65 (October 2005 VA 
examination report). There is no question that the GAF score 
and interpretations of the score are important considerations 
in rating a psychiatric disability. See e.g., Richard, 9 Vet. 
App. at 267; Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned. See 38 C.F.R. § 4.126(a).

A letter from R.L., Ph.D., states that the Veteran has been 
in individual weekly therapy since June 2005.  During that 
time, the Veteran reported experiencing PTSD symptoms.  The 
Veteran reported that he experiences flashbacks five times a 
week and that his mood is significantly affected by these 
flashbacks if he is unable to thoroughly distract himself.  
The flashbacks relate to his experience in Vietnam.  The 
Veteran also reported nightmares, difficulty falling and 
staying asleep, as well as low levels of motivation in his 
daily life.

Based on the reported symptomology, Dr. R.L. made a diagnosis 
of PTSD with a GAF score of 50.  The Veteran's course of 
treatment consists of individual therapy sessions focused on 
reprocessing the Veteran's traumatic memories in a relaxed 
manner and gaining control over the frequency of these 
traumatic memories using cognitive-behavioral strategies.  
The Veteran was also prescribed antidepressant medication.

The Veteran underwent a VA examination for PTSD in October 
2005.  During that exam, the Veteran reported that he 
experiences nightmares, episodes of anxiety, flashbacks of 
Vietnam, tendencies towards isolation, episodes with 
dysphoria, and alcohol abuse.  The examiner noted that the 
Veteran works in the construction industry and had plans to 
open a restaurant franchise with his wife.  The Veteran also 
described his relationships with his family members as 
generally positive.  

The examiner assessed the Veteran's mood as slightly 
dysphoric, with a mildly flattened and over-controlled 
affect.  The examiner found no evidence of psychosis, 
homicidal or suicidal ideation, or cognitive impairment.

The examiner diagnosed the Veteran with chronic, mild PTSD 
and assigned a GAF score of 65.  The examiner found that the 
Veteran's symptoms were not currently affecting his 
functional status to a significant degree and his 
psychotherapy was helpful to the Veteran.

GAF scores of 50 and 65 represent mild to serious psychiatric 
symptoms, with moderate to severe difficulty in social and 
occupational functioning. See DSM IV at 46-47.  While these 
scores are a factor in determining the applicable rating, the 
Veteran's rating depends primarily on the Schedule's rating 
criteria.  

The Veteran generally functions satisfactorily with routine 
behavior and self-care; he describes low levels of motivation 
in daily life, depressed mood, anxiety, and interference with 
his sleep. The level of severity of these symptoms is most 
consistent with a higher evaluation of 30 percent. See 38 
C.F.R. § 4.130, Diagnostic Code 9411; 38 C.F.R. § 4.7. 

For a rating above 10 percent, the Schedule first requires a 
showing of occupational and social impairment with occasional 
decrease in work efficiency and periods of inability to 
perform occupational tasks.  The medical evidence does not 
approximate these criteria.  While Dr. R.L. states that the 
Veteran has low motivation, the Veteran stated that he has 
worked in the construction business for years, and continues 
to work in that business.  Furthermore, the Veteran has plans 
to develop a restaurant franchise with his wife.  This 
behavior is not indicative of a decrease in work efficiency.  
Furthermore, no records indicate that the Veteran has had any 
difficulties performing at his present occupation.  

The evidence does not show that the Veteran currently 
experiences symptoms consistent with the criteria required 
for a rating higher than 10 percent. He does not demonstrate 
occupational and social impairment with decrease in work 
efficiency or other symptoms of the severity contemplated for 
a 30 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 
9411.
 
Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, whether or not they were raised by the appellant, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1). The Board finds that 
the evidence of record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1). 
 
In this case, there has been no assertion or showing by the 
appellant that his service-connected PTSD has necessitated 
hospitalization. While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria. See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired). In the absence of the factors set forth above, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).
 
In sum, the Board finds that the severity of the Veteran's 
PTSD symptoms does not qualify for an initial evaluation in 
excess of 10 percent disabling. 


ORDER

An initial evaluation of in excess of 10 percent for PTSD is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


